DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-6 and 10-14 in the reply filed on 10 February 2022 is acknowledged.
Claim Status
Claims 1-20 are pending in the current application. Claims 7-9 and 15-20 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (“Hydrophilic interaction chromatography using amino and silica columns for the determination of polar pharmaceuticals and impurities”) in view of Forrer (US 2015/0087816), Peng et al (“A hyperbranched polyethyleneimine functionalized stationary phase for hydrophilic interaction liquid chromatography”), and Issa et al (US 2016/0024141).
With regard to Claims 1-5, Olsen discloses that hydrophilic interaction chromatography (HILIC) is a useful alternative to reversed-phase chromatography for applications involving polar compounds (Abstract). Silica and amino columns with aqueous-organic mobile phases offer potential for use in the HILIC mode (Abstract). Amino columns may also be used in an anion-exchange mode, which provides advantages for some applications (Abstract).
Olsen discloses a chromatography column comprising a first column having an outlet, the first column includes a carrier 1 which has a group including at least one of a primary amine, secondary amine and a tertiary amine (Claim 1), wherein the first Claim 2), wherein the amino group is of formula II in which n=1 (Claim 4) (P114/Column 2, Paragraph 1, P115/Section 3.1, propylamine-bonded silica may be used for separation of purines and pyrimidines).  
Olsen discloses a second column, the second column includes a carrier 2 having a group including at least one of a primary amine, a secondary amine and a tertiary amine (Claim 1), wherein the second column is a HILIC column (Claim 2), and wherein the second column is an anion exchange column (Claim 3) (P117/Section 3.4, P120, Section 4.4, propylamine bonded stationary phases are protonated at neutral and acidic mobile phase pH values; for compounds that are anions in the mobile phase, this offers the possibility of an anion-exchange mechanism in addition to HILIC).
However, Olsen is silent to the second column connected downstream of the outlet of the first column.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the second column to be connected downstream of the outlet of the first column, in order to effectively separate both purines and pyrimidines on the first HILIC column and anions on the second column. 
However, modified Olsen is silent to the carrier 1 silica being hydrophobically modified (Claim 1), wherein the hydrophobic group is of formula I, resulting in the hydrophobically modified group of formula II  (Claim 4).
Forrer discloses that a commonly used carrier is silica gel that may suitably be surface modified by means of suitable silanes ([0003]). Forrer discloses that trimethoxy silanes are preferred since they are able to react with up to three neighboring silanol 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the carrier 1 silica of modified Olsen to be hydrophobically modified (Claim 1), wherein the hydrophobic group is of formula I, resulting in the hydrophobically modified group of formula II  (Claim 4), as taught by Forrer, since trimethoxy silanes are able to react with up to three neighboring silanol groups thereby shielding silanol groups and simultaneously strengthening the anchoring of the modifying substituent (i.e., strengthening the anchoring of the propylamine group).
However, modified Olsen is silent to the carrier 2 having a resin (Claim 1), wherein the carrier 2 has an amino group of formula III (Claim 5).
Peng et al (Peng) discloses a hyperbranched stationary phase for HILIC by grafting polyethyleneimine (PEI) onto silica gel (Abstract). Peng discloses that PEI-Sil also exhibited much better separation selectivity toward inorganic anions when operated in the mode of ion chromatography relative to a commercial amino propyl-bonded column (Abstract).
The Examiner notes that PEI corresponds to Applicant’s formula III, and that one of ordinary skill in the art would expect at least n=8 to correspond to a hyperbranched structure. Peng discloses that the rich amine groups and hyperbranched structure of PEI offers good hydrophilicity and anion exchanger (P3637/Column 2). Peng discloses that a potentially useful application of PEI-Sil is for the analysis of polar analytes and associated inorganic ions in pharmaceutical analysis (P3637/Column 2), similar to Olsen (Abstract).

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the carrier 2 of modified Olsen having a resin (Claim 1), wherein the carrier 2 has an amino group of formula III (Claim 5), as taught by Peng and Issa, since PEI has much better selectivity toward inorganic anions when operated in the mode of ion chromatography relative to a commercial amino propyl-bonded column, such as disclosed in Olsen, and since anion exchange resins may be functionalized with PEI.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (“Hydrophilic interaction chromatography using amino and silica columns for the determination of polar pharmaceuticals and impurities”) in view of Forrer (US 2015/0087816), Peng et al (“A hyperbranched polyethyleneimine functionalized stationary phase for hydrophilic interaction liquid chromatography”), and Issa et al (US 2016/0024141), as applied to the claims above, and in further view of Nakajima (US 2017/0007981).
With regard to Claims 6 and 14, modified Olsen discloses all the limitations in the claims as set forth above. However, modified Olsen is silent to wherein the resin is made from polyvinyl alcohol.
Nakajima discloses that polyvinyl alcohol resins are durable, hydrophilic resins which can be functionalized with amino groups for use as HILIC columns (Abstract, [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777